40 F.3d 1235
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Edward LININGER, Plaintiff, Appellant,v.Alexander R. PIPER, III, Defendant, Appellee.
No. 94-1639.
United States Court of Appeals,First Circuit.
Nov. 25, 1994.

APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF MASSACHUSETTS [Hon.  Frank H. Freedman, Chief U.S. District Judge ]
Edward Lininger on brief pro se.
John A. Agostini and Cain, Hibbard, Myers & Cook on brief for appellee.
D.Mass.
AFFIRMED.
Before Selya, Circuit Judge, Campbell, Senior Circuit Judge, and Boudin, Circuit Judge.
Per Curiam.


1
Plaintiff's appeal is meritless.  The statutes plaintiff challenges, Mass.  G. L. ch. 187, Secs. 1-3, are not unconstitutional and do not deprive plaintiff of property.  By preventing plaintiff from acquiring from defendant an easement by prescription, the statutes have not taken from plaintiff anything he has ever owned or been entitled to.


2
Because this appeal is frivolous, and in view of plaintiff's repeated, baseless litigation, we impose double costs and $ 200 in attorneys' fees.  Fed. R. App.  P. 38.


3
Affirmed.